Title: To George Washington from Richard Peters, 2 August 1790
From: Peters, Richard
To: Washington, George



Sir
Belmont Augt 2d 1790

Averse as I am from a Desire to trouble you on such Subjects my Anxiety on Account of the Situation in which a worthy character is unfortunately placed has induced me to take the Liberty of mentioning to you the unhappy Predicament in which General Wayne stands—As Matters have turned out he was cursed with a Present from the State of Georgia of a Rice Plantation which they gave him with very laudable Intentions. Before he began to improve this Property he was possessed of a handsome Fortune which from a too eager Desire to increase it he has totally destroyed. Yet he has been a most industrious slave to the Persuit & cannot be accused of anything unworthy his Character. He relied upon the Opinions of enthusiastic People in his first undertaking the Business & before he had gained sufficient Experience he was irreparably ruined. I believe however he will have enough to satisfy the Demands against him but I am confident he will have Nothing left either of his patrimonial Estate or the pecuniary Rewards for his military Services. In that he will be in Want.

I have seen a Plan of a federal Land Office. The Place of all others I think him most capable of executing is that of Surveyor General. I know he is an excellent Draftsman & has a Genius for this Business in which he has been practically employed. Should you Sir think proper to give him that Appointment I am convinced he will do Justice to your Choice. But if in your better Judgment you have any other in View I shall be happy in the Endeavour to serve a worthy Man whose Situation I most sincerely lament. I have not been solicited by him to give you this Trouble & hope the Goodness of my Intentions will induce you to excuse the Liberty I have taken. I have the Honour to be with the most respectful Esteem your most obedt Servt

Richard Peters

